Citation Nr: 1300071	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  93-09 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a skin disorder, to include chloracne; and if so, whether service connection is warranted.

2.  Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability.

3.  Entitlement to an effective date earlier than April 10, 1990, for the establishment of service connection for tinnitus.

4.  Entitlement to a compensable disability rating for left ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968.

The record reflects the Veteran has had various appellate claims before the Board of Veterans' Appeals (Board) over the years.  The current appellate claims are before the Board on appeal from rating decisions promulgated in February 1998, October 2004, and November 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In pertinent part, the February 1998 rating decision established service connection for left ear hearing loss, evaluated as noncompensable (zero percent); the October 2004 rating decision denied service connection for chloracne and an effective date earlier than April 10, 1990, for the establishment of service connection for tinnitus; and the November 2009 rating decision denied service connection for sleep apnea.

The Board notes that while service connection was previously denied for a skin disorder by a September 1969 rating decision, the RO appears to have made an implicit determination that new and material evidence has been received in that it adjudicated the merits of the claim of service connection for chloracne.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  Further, there is no prejudice to the Veteran in the Board proceeding with this aspect of his appeal because, for the reasons stated below, it finds that new and material evidence has been received to reopen.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran provided testimony on the current appellate issues at a hearing before the undersigned Acting Veterans Law Judge (AVLJ) in August 2011.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

The Board observes that the Veteran had prior hearings before a VLJ in July 1999 and another AVLJ in June 2008.  Further, VA regulations provide that a claimant is entitled to have final determination of his or her claim made by the Board member who conducted a hearing.  38 C.F.R. § 20.707.  However, the testimony at the prior hearings concerned issues not currently before the Board.  Specifically, both hearings included testimony in regard to a claim of entitlement to an effective date earlier than April 2, 1997, for a rating higher than 10 percent for posttraumatic stress disorder (PTSD).  By a September 2008 decision, the Board denied this earlier effective date claim.  No further action, to include by the United States Court of Appeals for Veterans Claims (Court), is demonstrated by the documents assembled for the Board's review.  Therefore, this decision appears to be final and the Board no longer has jurisdiction over this claim.  

In addition, the July 1999 hearing included testimony regarding entitlement to a compensable rating for slit-like perforation of the left tympanic membrane, which was subsequently denied by a May 2002 Board decision.  An August 2004 Board decision found that there was no clear and unmistakable error (CUE) in the May 2002 Board decision.  Nothing in the record reflects the Veteran appealed this decision to the Court.  As such, it appears to be resolved and is no longer before the Board for adjudication.

The Board acknowledges that the Veteran was sent a letter in January 2012 indicating that a panel decision would be required regarding the left ear hearing loss claim as he provided testimony on this issue in both June 2008 and August 2011.  However, the issue actually addressed by the June 2008 Board hearing was whether the Veteran's appeal of a February 1998 rating decision's denial of a compensable rating for left ear hearing loss disability was timely.  The Board determined in September 2008 that the Veteran's appeal was timely regarding the February 1998 rating decision's noncompensable rating for left ear hearing loss, and that the issue of whether a compensable rating was warranted was properly before it for adjudication.  As such, it appears that the benefit sought on appeal regarding this claim for which testimony was taken at the June 2008 Board hearing has been allowed.  

In view of the foregoing, the Board finds that only the AVLJ who conducted the August 2011 hearing actually took testimony on the current appellate claims.  Therefore, neither the VLJ who conducted the July 1999 hearing, or the AVLJ who conducted the June 2008 hearing, is required to address the current appellate claims pursuant to 38 C.F.R. § 20.707.

The Board acknowledges that the chloracne, tinnitus, and left ear hearing loss claims were listed as part of the September 2008 Board decision, and that they were remanded for further development.  In pertinent part, the Board directed that a Statement of the Case (SOC) be promulgated on the chloracne and tinnitus claims in accord with Manlincon v. West, 12 Vet. App. 238 (1999).  An SOC was promulgated on these issues in April 2011, and the Veteran perfected his appeal by filing a timely Substantive Appeal in May 2011.  Regarding the left ear hearing loss claim, the Board directed the Veteran be provided with adequate notice to include as to the evidence necessary to substantiate this claim, and a new VA examination to evaluate the severity of this service-connected disability.  Such notification was sent to the Veteran in October 2008, and he was accorded a VA examination in December 2008 which, as detailed below, the Board finds is adequate for resolution of this case.  All other development directed by the September 2008 remand appears to have been substantially accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


Despite the foregoing, for the reasons addressed in the REMAND portion of the decision below the Board finds that further development is still required regarding the chloracne and sleep apnea claims.  Accordingly, these claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The Board observes that the Veteran also perfected an appeal with respect to the issue of entitlement to service connection for coronary artery disease.  However, service connection was established for this disability by a January 2011 rating decision.  In view of the foregoing, this issue has been resolved and is not on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The Board also observes that in a February 2010 statement, and at his August 2011 Board hearing, the Veteran indicated that he was actually seeking a compensable rating for a tender and painful scar of the left ear.  This appears to be in regard to his service-connected history of small, slit-like perforation, left tympanic membrane, which is also evaluated as noncompensable (zero percent), which, as already noted was denied by the Board in May 2002, and the Veteran did not appeal that decision to the Court.  More recently, the record reflects this claim was again denied by a March 2012 rating decision, and nothing in the record reflects the Veteran initiated an appeal to that decision.  Consequently, the Board concludes that this claim is not currently before it for adjudication.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the issues adjudicated by this decision have been completed.

2.  Service connection was previously denied for a skin disorder by a September 1969 rating decision.  The Veteran was informed of this decision, including his right to appeal, and did not appeal.

3.  The evidence received since the last prior denial of service connection for a skin disorder was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.

4.  The February 1998 rating decision assigned an effective date of April 10, 1990, for the establishment of service connection for tinnitus, and the record does not indicate the Veteran filed a timely Notice of Disagreement (NOD) to that decision.

5.  The record does not reflect the Veteran filed a claim of service connection for tinnitus prior to April 10, 1990.

6.  The record does not reflect the Veteran has complete deafness of the nonservice-connected right ear. 

7.  The Veteran's left ear has had no more than Level I hearing loss for that ear.


CONCLUSIONS OF LAW

1.  The September 1969 rating action, which denied the claim of entitlement to service connection for a skin disorder, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 20.1103 (2012).

2.  New and material evidence having been received to reopen the claim of entitlement to service connection for a skin disorder, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(a) (2012).

3.  The criteria for an effective date earlier than April 10, 1990, for the establishment of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.400 (2012).
4.  The criteria for a compensable disability rating for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.85, 4.87 Diagnostic Code 6100 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For the reasons detailed below, the Board finds that new and material evidence has been received to reopen the Veteran's skin disorder claim.  Therefore, no further discussion of the VCAA is warranted with respect to this aspect of the Veteran's appeal as any deficiency has been rendered moot.

The Board also notes that, for the reasons stated below, the Veteran's earlier effective date claim must be denied as a matter of law.  In VAOPGCPREC 5-2004 VA's Office of General Counsel held that the VCAA does not require either notice or assistance when the claim cannot be substantiated under the law or based on the application of the law to undisputed facts.  Similarly, the Court has held that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  As such, there is simply no notification the Board can provide in the present appeal, and no evidence the Veteran can submit, which would provide the benefit sought, that is an effective date earlier than April 10, 1990, for the establishment of service connection for tinnitus.  The Board also notes that, as a general rule, the adjudication of a claim for an earlier effective date is based upon evidence already in the claims folder; the resolution of the claim depends upon when certain document(s) were either received by VA and/or promulgated to the Veteran.  Therefore, even if this claim was not being denied as a matter of law, there is no reasonable possibility that any further development, such as a medical examination, would aid in the resolution of this claim.

In regard to the claim of entitlement to a compensable rating for left ear hearing loss, the Board observes that the February 1998 rating decision that is the subject of this appeal was promulgated prior to the November 2000 enactment of the VCAA.  As such, it would have been impossible to provide the Veteran with pre-adjudication notice as required by the Court's holding in Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  VA's General Counsel has held that the failure to provide pre-adjudication notice under such circumstances does not constitute error.  See VAOGCPREC 7- 2004.  Moreover, this appellate claim arises from a disagreement with the initial rating assigned for left ear hearing loss following the establishment of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, notification is not required under the VCAA regarding this claim.

Despite the foregoing, the Board observes that Veteran was sent correspondence in August 2004 regarding his claim for an earlier effective date for tinnitus, and in October 2008 regarding his claim for a compensable rating for left ear hearing loss.  In pertinent part, these letters informed the Veteran of what was necessary to substantiate these claims, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's holding in Quartuccio, supra.  
The Board also notes that the Veteran has actively participated in the processing of his case, and the statements submitted in support of his claims, to include at his various hearings, have indicated familiarity with the requirements for the benefits sought on appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied regarding the left ear hearing loss claim.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the August 2011 Board hearing.  Nothing indicates the Veteran has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not indicated that there is outstanding evidence documenting symptoms of his service-connected left ear hearing loss that is not reflected by the evidence already of record.

With respect to the August 2011 Board hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the AVLJ asked questions to clarify the Veteran's contentions regarding his appeal and medical treatment history.  Moreover, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the August 2011 hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board further notes that the Veteran was accorded VA medical examinations in July 1997 and December 2008, which evaluated the symptomatology of his hearing loss.  The findings on these examinations are consistent with the other evidence of record, as well as the relevant rating criteria.  No inaccuracies or prejudice is demonstrated with respect to these examinations, nor has the Veteran indicated his left ear hearing loss has increased in severity since the most recent examination.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

I.  New and Material Evidence

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).


Service connection was previously denied for a skin disorder by a September 1969 rating decision.  The Veteran was informed of this decision, including his right to appeal, and did not appeal.  Therefore, that decision is final.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."



The evidence of record at the time of the last prior denial in September 1969 included the Veteran's service treatment records which contain no entries indicative of skin problems while on active duty.  A June 1969 VA medical examination did include a diagnosis of skin rash of undetermined origin over entire body.

The evidence of record since the time of the last prior denial includes the Veteran statements and testimony to the effect that skin problems developed while on active duty.  Moreover, he has contended that they are due to in-service herbicide exposure while on active duty in the Republic of Vietnam.  No such contentions appear to have been advanced at the time of the last prior denial.

The Board further notes that the record confirms that the Veteran had active service in the Republic of Vietnam.  As such, he was presumably exposed to herbicides therein.  See 38 U.S.C.A. § 1116.  If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (Emphasis added).  For purposes of this section, the term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to a herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered a herbicide agent and will be so considered in this decision.
The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

In short, the Veteran has provided evidence indicating that his skin disorder warrants consideration of the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309(e) based upon in-service herbicide exposure.  As already noted, no such contentions appear to have been advanced at the time of the prior denial.  Moreover, the Veteran's confirmed active service in the Republic of Vietnam does warrant consideration of these presumptive provisions as he was presumptively exposed to herbicides therein.  Therefore, the Board finds that the evidence received since the last prior denial of service connection for a skin disorder was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  As such, new and material evidence has been received to reopen this claim pursuant to 38 C.F.R. § 3.156(a).

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  The Board must now address the merits of the underlying service connection claim.  For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is require with respect to the underlying service connection claim.

II.  Earlier Effective Date

The effective date for the grant of service connection for a disease or injury is the day following separation from active duty or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.
Service connection was established for the Veteran's tinnitus by the February 1998 rating decision, effective April 10, 1990.  The record reflects the Veteran did appeal the rating decision's assignment of a noncompensable rating for left ear hearing loss, as well as the denial of service connection for right ear hearing loss (which was upheld by the May 2002 Board decision).  However, it does not appear that he submitted a timely NOD regarding the effective date assigned for the establishment of service connection for tinnitus.  Rather, the first indication of his disagreement with this effective date appears to be a September 2001 statement, more than one year after he was notified of the February 1998 rating decision.  See 38 C.F.R. §§ 20.201, 20.302.  Therefore, the February 1998 rating decision's assignment of an April 10, 1990, effective date appears to be final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103. 

There are two statutory exceptions to the rule of finality.  First, pursuant to 38 U.S.C.A. § 5108 , the Secretary must reopen a claim "[i]f new and material evidence [regarding the claim] is presented or secured."  Second, a decision "is subject to revision on the ground of clear and unmistakable error [CUE]."  38 U.S.C.A. § 5109A.  However, in Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court emphasized that because the proper effective date for an award based on a claim to reopen can be no earlier than the date on which that claim was received, only a request for revision based on CUE could result in the assignment of an earlier effective date for the appellant's awards.  See also Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of [clear and unmistakable error, the appellant] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date."). 

Stated differently, the Veteran submitted his current claim for an earlier effective date in 2001, which constitutes an application to reopen his earlier effective date claim.  Consequently, the reopened claim could not receive an effective date earlier than 2001.  See Id.; see also 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).  Assigning an effective date in 2001 would not benefit the Veteran and would serve no purpose.  Thus, at this point, the Veteran is legally precluded from receiving an effective date earlier than April 10, 1990, for the grant of service connection for tinnitus as he did not appeal the effective dates assigned for such by the February 1998 rating decision. 

In regard to potential CUE in the February 1998 rating decision's assignment of the April 1990 effective date, the Court has held that for a valid claim of CUE, the claimant must assert more than a disagreement as to how the facts were weighed or evaluated; he or she must, with some degree of specificity, identify the alleged error and provide persuasive reasons why the result would have been different but for the alleged error.  The mere assertion of CUE is not sufficient to reasonably raise the issue.  See Russell v. Principi, 3 Vet. App. 310 (1992) (en banc); Fugo v. Brown, 6 Vet. App. 40 (1993), en banc review denied, Fugo v. Brown, 6 Vet. App. 162 (1994).  Here, the Veteran has essentially contended that he is entitled to an earlier effective date as his tinnitus was present prior to April 1990.  In other words, it does not appear that he has specifically raised CUE in regard to the April 1990 effective date as his contention appears to be a disagreement as to how the evidence was weighted or evaluated on this matter; he has not provided reasons how the result would have been different but of the alleged error.

In view of the foregoing, the Veteran's current challenge to the effective date of the award of service connection for tinnitus is barred as a matter of law.  See Rudd, 20 Vet. App. at 300 (Freestanding claim for earlier effective dates vitiates the rule of finality).  In Rudd, the Court held that the proper disposition of a free-standing claim for an earlier effective date claim was dismissal. Id.   The Court has also held that in a case where the law, as opposed to the facts, is dispositive of the claim, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430  (1994). 

The Board further finds that even if the Veteran had filed a timely NOD to the February 1998 rating decision's assignment of the April 1990 effective date for tinnitus, the claim would still be denied.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has the fundamental authority to decide a claim in the alternative.).

As noted above, the law provides that the effective date for an award of service connection is determined based upon when a claimant filed the claim - if it is filed within the first post-service year, the effective date is the date following the separation from service connection; and if it is filed more than one year after separation from service or after a prior final denial, then it is from the date of claim.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by the Secretary.  38 C.F.R. § 3.151.  Any communication or action, indicating an intent to apply for one or more benefits, under the laws administered by VA, from a claimant may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. 3.155.

The provisions of 38 C.F.R. § 3.157 commence with notation of the general rule that the effective date of compensation benefits will be the date of receipt of the claim or the date when entitlement arose, whichever is the later.  However, this regulation goes on to provide that receipt of clinical reports of examination or hospitalization may serve as informal claims "for increase or to reopen" where the claim is for an already service-connected condition.  The date of receipt of such clinical evidence may serve to form the basis for an earlier effective date for the subsequent award of VA benefits if such benefits derive from (1) a claim for increased evaluation or (2) an application to reopen a claim for compensation denied because the service-connected disability was not of compensable degree.


"Application" is not defined in the statute. However, in the regulations, "claim" and "application" are considered equivalent and are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

The Federal Circuit, in Rodriguez, pointed out that for purposes of establishing the requirements and procedures for seeking veterans' benefits, a claim, whether "formal" or "informal" must be "in writing" in order to be considered a "claim" or "application" for benefits, and that the provisions of 38 C.F.R. § 3.1(p) defines "claim," informal as well as formal, as a "communication in writing."  Further, the Federal Circuit stated that when 38 C.F.R. § 3.155(a) refers to "an informal claim," it necessarily incorporates the definition of that term in 38 C.F.R. § 3.1(p) as a "communication in writing."  The Federal Circuit also pointed out the provisions of 38 C.F.R. § 3.155(a) make clear that there is no set form that an informal written claim must take.  All that is required is that the communication "indicat[e] an intent to apply for one or more benefits under the laws administered by the Department," and "identify the benefits sought."

In this case, a thorough review of the record does not indicate the Veteran filed a claim of service connection for tinnitus prior to April 10, 1990; there was no written communication received by VA prior to April 10, 1990, in which the Veteran indicated he was seeking or entitled to service connection for tinnitus.  Moreover, the record reflects the Veteran has had multiple claims for VA benefits over the years.  As such, it appears he was aware and capable of filing such a claim if he so desired.  Granted, he did refer to hearing loss in statements submitted prior to April 10, 1990, but he did not specifically refer to tinnitus/ringing in the ear so as to indicate he was claiming service connection for that disability.

For these reasons, the Board finds that there is no legal basis to assign the Veteran an effective date earlier than April 10, 1990, for the establishment of service connection for tinnitus.


II.  Left Ear Hearing Loss

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Evaluations of unilateral defective hearing range from noncompensable to 100 percent based on the organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To evaluate the degree of disability from defective hearing, the provisions of 38 C.F.R. § 4.85  establish eleven auditory acuity levels from I for essentially normal acuity through level XI for profound deafness.  Tables VI and VII as set forth in 38 C.F.R. § 4.85 are used to calculate the rating to be assigned.  38 C.F.R. § 4.85. 

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz , and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86. 

In situations where service connection has been granted only for defective hearing involving one ear, and the veteran does not have total deafness in both ears, the hearing acuity of the nonservice-connected ear is considered to be normal. In such situations, a maximum 10 percent evaluation is assignable where hearing in the service-connected ear is at level X or XI.  38 C.F.R. §§ 3.383 , 4.85(f), (h). 

The evaluations derived from the schedule are intended to make proper allowance for improvement by hearing aids, and hearing loss claims are evaluated by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluation.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 


The July 1997 VA audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
5
10
10
10
20
12
LEFT
10
5
20
50
60
34

Speech recognition scores were 96 percent for the right ear, and 92 percent for the left ear. 

The December 2008 VA audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
5
5
15
35
30
21
LEFT
5
5
20
55
60
35

Speech recognition scores were 100 percent for the right ear, and 92 percent for the left ear. 

The results of both the July 1997 and December 2008 VA audio examinations correspond to Level I hearing fothe left ear under Table VI.  Moreover, the record does not show total deafness of the nonservice-connected right ear.  As such it is considered normal (no more than Level I) for VA purposes.  Further, even if the Veteran were service-connected for the right ear, the results of the aforementioned VA examinations show Level I hearing for the right ear under Table VI.

Level I hearing for both ears corresponds to the current noncompensable rating under Table VII.  Moreover, there is no evidence of any exceptional pattern of hearing loss of the left ear so as to warrant consideration of Table VIa; the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is not 55 decibels or more, nor is the average puretone threshold 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.

In addition to aforementioned VA audio examinations, the record also contains audiograms dated in July 1989, March 1992, and May 1994.  The December 2008 VA examiner noted, in pertinent part, that these exams were completed at the VA by state licensed audiologists, including himself, and all indicated moderate loss at 4,000 Hertz for the left ear.

The July 1989 audiogram appears to reveal pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
5
5
5
15
20
11
LEFT
5
5
5
45
50
26

Speech recognition scores were listed 100 percent for both ears. 

The March 1992 audiogram appears to indicate pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
5
0
5
15
20
10
LEFT
5
5
15
45
50
29

Speech recognition scores were listed as 100 percent for both ears

The May 1994 audiogram appears to indicate pure tone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
Average
RIGHT
5
5
10
10
15
10
LEFT
10
5
15
40
45
26

Speech recognition scores were listed as 100 percent for both ears.

The aforementioned audiogram results continue to correspond to Level I hearing for both ears under Table VI, which, as already noted, corresponds to the current noncompensable rating under Table VII.

The Veteran has also emphasized the results of a private August 1996 audiogram.  However, it is not clear from the evidence of record that this evaluation was conducted pursuant to the requirements of 38 C.F.R. § 4.85(a).  Even if it were, this audiogram appears to indicate pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
10
5
15
30
25
19
LEFT
65
55
20
55
65
49

Speech recognition scores were listed as 100 percent for the right ear, and 64 percent for the left.  However, these results correspond to Level V hearing for the left ear, and the right ear is still designated as Level I.  Level V and Level I hearing still correspond to a noncompensable evaluation under Table VII.

In view of the foregoing, the Board finds that the Veteran does not meet or nearly approximate the schedular criteria for a compensable rating for his service-connected left ear hearing loss.  In making this determination, the Board considered the applicability of "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra.  However, the record did not demonstrate any distinctive period(s) where he met or nearly approximated the criteria for a compensable rating in this case.

In exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  However, the record contains no evidence of an exceptional or unusual clinical picture regarding the Veteran's service-connected left ear hearing loss, or of any other reason why an extraschedular rating should be assigned for this disability.  Consequently, referral of the case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, however, there is no indication that the Veteran in unemployable due solely to his service-connected left ear hearing loss.  Therefore, no further discussion of entitlement to a TDIU is warranted based on the facts of this case.  Moreover, it is observed that the Veteran is currently in receipt of a combined schedular rating of 100 percent.


ORDER

New and material evidence having been received to reopen the claim of entitlement to service connection for a skin disorder, the claim is reopened.  To this extent only, the benefit sought on appeal is allowed.

Entitlement to an effective date earlier than April 10, 1990, for the establishment of service connection for tinnitus is denied.

Entitlement to a compensable rating for left ear hearing loss is denied.


REMAND

With respect to the Veteran's claim of service connection for a skin disorder, the Board observes that the only skin disorder presumptively associated with herbicide exposure under 38 C.F.R. § 3.309(e) is chloracne or other acneform diseases consistent with chloracne.  Although the Veteran, as a lay person, is competent to describe visible skin problems, he is not competent to diagnose such problems specifically as chloracne nor that current skin problems are the same condition as his in-service treatment.  Therefore, the Board finds that a competent medical examination is necessary to resolve this claim.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Regarding the sleep apnea claim, the Veteran has contended, in part, that this disability is due to in-service herbicide exposure.  However, sleep apnea is not one of the conditions presumptively associated with such exposure under 38 C.F.R. § 3.309(e).  He has also contended that it is secondary to either his service-connected PTSD and/or coronary artery disease.  Further, he has submitted medical treatise evidence which indicates sleep apnea could the result of underlying heart problems.  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Despite the medical treatise evidence submitted by the Veteran, the Board notes that the affect one disability has upon another involves complex medical issues to determine whether such is actually the case.  Thus, competent medical evidence is necessary to resolve this claim.  Consequently, a competent medical examination and opinion is also required with respect to this claim.  See Colvin, supra.

Since the Board has determined that medical examinations are necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board further finds that any outstanding treatment records regarding the Veteran's skip problems and sleep apnea should be obtained while this case is on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and addresses of all medical care providers who have recently treated the Veteran for skin problems and sleep apnea.  After securing any necessary release, the AMC/RO should obtain those records not on file.

2.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the nature and etiology of his current skin disorder.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.

The examiner must specifically state whether the Veteran's current skin disorder is chloracne or other acneform diseases consistent with chloracne.

If the Veteran is found to have a current skin disorder other than chloracne or other acneform diseases consistent with chloracne, then the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the disorder was incurred in, aggravated by, or otherwise the result of active service.


A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.  

3.  The Veteran should also be afforded an examination to evaluate the nature and etiology of his current sleep apnea.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.

Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the current sleep disorder was incurred in, aggravated by, or otherwise the result of his active service.  If the examiner determines it is not directly related to service, then the examiner must express an opinion as to whether it is at least as likely as not that it was caused or aggravated by a service-connected disability to include PTSD and/or coronary artery disease.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.  

4.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination reports to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since these claims were last adjudicated below, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


